SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of May 26, 2017 (as amended, modified, restated
or supplemented from time to time, the “Security Agreement”) is by and among the
parties identified as “Grantors” on the signature pages hereto and such other
parties as may become Grantors hereunder after the date hereof (individually a
“Grantor,” and collectively the “Grantors”) and UBS AG, Stamford Branch, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Creditors (defined below).

 

W I T N E S S E T H

 

WHEREAS, a credit facility has been established in favor of Ruby Tuesday, Inc.,
a Georgia corporation (the “Borrower”), pursuant to the terms of that certain
Revolving Credit Agreement dated as of the date hereof (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors, the Lenders from time to time party thereto and UBS
AG, Stamford Branch, as Administrative Agent and Issuing Bank;

 

WHEREAS, the Lenders have required that the Grantors execute and deliver to the
Administrative Agent, for the benefit of the Secured Creditors, this Security
Agreement;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.     Definitions.

 

(a)     Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

 

(b)     As used herein, the following terms shall have the meanings assigned
thereto in the UCC: Accession, Account, As-Extracted Collateral, Bank, Chattel
Paper, Commercial Tort Claim, Commodity Intermediary, Consumer Goods, Deposit
Account, Document, Electronic Chattel Paper, Equipment, Farm Products, Fixtures,
General Intangible, Goods, Instrument, Inventory, Investment Property,
Letter-of-Credit Right, Manufactured Home, Proceeds, Securities Intermediary,
Software, Supporting Obligation and Tangible Chattel Paper.

 

(c)     As used herein, the following terms shall have the meanings set forth
below:

 

“Administrative Agent” has the meaning provided in the introductory paragraph
hereto.

 

“Borrower” has the meaning provided in the Recitals hereof.

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Credit Agreement” has the meaning provided in the Recitals hereof.

 

“Control” means “control,” as such term is defined in Section 9-104 of the UCC.

 

“Copyright License” means any written agreement, naming any Grantor as licensee,
with respect to any Copyright of another Person.

 

“Copyrights” means (a) all copyrights of the United States or any other country
in all Works, now existing or hereafter created or acquired, all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or political subdivision thereof, and (b)
all renewals thereof.

 

“Deposit Account Control Agreement” means any deposit account control agreement
by and among the Borrower or any Guarantor, the applicable depository bank and
the Administrative Agent, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Excluded Accounts” means all (i) Deposit Accounts maintained solely as payroll
or other employee wage and benefit accounts (including withholding tax payments
related thereto) and (ii) other Deposit Accounts with an aggregate closing daily
balance not in excess of $150,000 in the aggregate for all such Deposit Accounts
excluded pursuant to this clause (ii).

 

“Grantor” and “Grantors” each has the meaning provided in the introductory
paragraph hereof.

 

“Patent License” means any agreement, whether written or oral, providing for the
grant to a Grantor of any right to manufacture, use or sell any invention or
design covered by a Patent.

 

“Patents” means (a) all patents of the United States or any other country or any
political subdivision thereof and all reissues, re-examinations and extensions
thereof, and (b) all applications for patents of the United States or any other
country and all divisions, continuations and continuations-in-part thereof.

 

“Secured Creditors” means the collective reference to the holders of the Secured
Obligations and “Secured Creditor” means any one of them and including, without
limitation, the Administrative Agent, the Arranger, the Lenders, the Issuing
Bank and each counterparty to a Hedging Agreement or a Treasury Management
Agreement if on the Closing Date or at the date of entering into such Hedging
Agreement or Treasury Management Agreement such counterpary was the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender.

 

“Secured Obligations” means, without duplication, (i) all Obligations and (b)
all costs and expenses incurred in connection with enforcement and collection of
the Obligations, including fees, charges and disbursements of counsel.

 

“Trademark License” means any agreement, written or oral, providing for the
grant to a Grantor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States or any other country, any state thereof or any political
subdivision thereof, or otherwise and (b) all renewals thereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Creditors’ security interest in any item
or portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2.     Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Grantor hereby grants, pledges and assigns to the Administrative Agent, for
the benefit of the Secured Creditors, a continuing security interest in, and a
right to set-off against, any and all right, title and interest of such Grantor
in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”):

 

all Accounts;

 

[Reserved];

 

all Chattel Paper;

 

those Commercial Tort Claims identified on Schedule 2(d) attached hereto;

 

all Copyrights;

 

all Copyright Licenses;

 

all Deposit Accounts;

 

all Documents;

 

all Equipment;

 

all Fixtures;

 

all General Intangibles;

 

all Goods;

 

all Instruments;

 

all Inventory;

 

all Investment Property;

 

all Letter-of-Credit Rights;

 

all Patents;

 

all Patent Licenses;

 

all Software;

 

all Supporting Obligations in respect of other Collateral;

 

all Trademarks;

 

all Trademark Licenses; and

 

to the extent not otherwise included, Accessions and all Proceeds of any and all
of the foregoing.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to (i) any
Excluded Property, (ii) any lease, license or other contract, or any other right
thereunder, if the grant of a security interest in such lease, license or
contract or right thereunder in the manner contemplated by this Security
Agreement is prohibited by the terms of such lease, license, contract or right
or by law or would result in the termination of such lease, license, or contract
or right, but only to the extent that any such prohibition is not rendered
ineffective pursuant to the UCC or any other applicable law (including any
Debtor Relief Laws) and provided that in the event of the termination or
elimination of any such prohibition to the extent sufficient to permit any such
item to become Collateral hereunder, a security interest in such lease, license
or contract or right thereunder shall be automatically and simultaneously
granted hereunder and shall be included as Collateral hereunder or (iii) all
Excluded Accounts except to the extent constituting or containing proceeds of
Collateral.

 

The Grantors and the Administrative Agent, on behalf of the Secured Creditors,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not and shall
not be construed as a present assignment of title to any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

 

3.     Provisions Relating to Accounts.

 

(a)     Anything herein to the contrary notwithstanding, each of the Grantors
shall remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Administrative Agent nor any Secured Creditor shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
by reason of or arising out of this Security Agreement or the receipt by the
Administrative Agent or any Secured Creditor of any payment relating to such
Account pursuant hereto, nor shall the Administrative Agent or any Secured
Creditor be obligated in any manner to perform any of the obligations of a
Grantor under or pursuant to any Account (or any agreement giving rise thereto),
to make any payment, to make any inquiry as to the nature or the sufficiency of
any payment received by it or as to the sufficiency of any performance by any
party under any Account (or any agreement giving rise thereto), to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

(b)     At any time after the occurrence and during the continuation of an Event
of Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it considers advisable, and the Grantors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (ii) upon the Administrative Agent’s request and
at the expense of the Grantors, the Grantors shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

 

4.     Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Creditors,
that so long as any of the Secured Obligations (other than (x) Hedging
Agreements entered into with a Hedging Bank, (y) Treasury Management Agreements
entered into with Treasury Management Banks, or (z) contingent indemnification
obligations or contingent expense reimbursement, indemnification, yield
protection or tax gross-up obligations, in each case for which no claim has been
made) remains outstanding and until all of the commitments relating thereto have
been terminated:

 

Legal Name.

 

(i)     Each Grantor’s exact legal name is (and for the prior five years or, if
shorter, since the date of its formation has been), federal taxpayer
identification number and organization identification number are as set forth on
Schedule 4(a)(i).

 

(ii)     Each Grantor’s state of formation is (and for the five years prior to
the date hereof or since the date of its formation until the date hereof has
been) as set forth on Schedule 4(a)(i).

 

(iii)     Other than as set forth on Schedule 4(a)(iii), no Grantor has been
party to a merger, consolidation or other change in structure in the five years
prior to the date hereof. Also set forth on Schedule 4(a)(iii) is a list of all
other names used by each Grantor and all other names used by each Grantor on any
filings with the Internal Revenue Service, in each case, at any time within the
five years preceding the date hereof.

 

(iv)     Except for those purchases, acquisitions and other transactions
described in Schedule 4(a)(iv), all of the Collateral has been originated by
each Grantor in the ordinary course of business or consists of goods which have
been acquired by such Grantor in the ordinary course of business from a person
in the business of selling goods of that kind.

 

Ownership. Each Grantor is the legal and beneficial owner of its Collateral
other than Excluded Property and has the right to pledge, sell, assign or
transfer the same.

 

Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the Secured
Creditors, in the Collateral of such Grantor and, upon the filing of appropriate
UCC financing statements in the appropriate filing offices in the jurisdictions
of organization of the applicable Grantor and, as applicable, filings with the
U.S. Patent and Trademark Office and the U.S. Copyright Office, shall constitute
a valid, perfected first priority security interest in such Collateral, to the
extent such security interest can be perfected by filing under the UCC and, as
applicable, with the U.S. Patent and Trademark Office and the U.S. Copyright
Office, free and clear of all Liens except for Permitted Liens.

 

Types of Collateral. None of the Collateral consists of, or is the Accessions or
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes, or standing timber.

 

Copyrights, Patents and Trademarks.

 

(i)     Schedule 4(e) includes all Copyrights, all Copyright Licenses, all
Patents, all Patent Licenses, all Trademarks and all Trademark Licenses, in each
case, owned by any Grantor in its own name, or to which any Grantor is a party,
as of the date hereof (other than with respect to off-the-shelf software and
similar rights) and registered or pending registration in the name of such
Grantor in the United States Copyright Office or the United States Patent and
Trademark Office.

 

(ii)     No Grantor has made any assignment or agreement in conflict with the
security interest in the (A) Copyrights, (B) Patents or (C) Trademarks or (D)
other Intellectual Property of any Grantor hereunder (other than in connection
with a Permitted Lien or as otherwise permitted under the Credit Agreement).

 

Commercial Tort Claims. Such Grantor has no commercial tort claims in excess of
$1,000,000 other than (i) those listed on Schedule 2(d), or (ii) as to which the
actions required by Section 5(i) have been taken.

 

Chief Executive Office. The chief executive office of each Grantor is located at
the address set forth in Schedule 4(g) hereto.

 

Deposit Accounts. Schedule 4(i) is a true and complete list of all Deposit
Accounts maintained by each Grantor and, in each case, including the name of
each institution where each such Deposit Account is held, the name of each such
Deposit Account and the name of each entity that holds each Deposit Account and
stating if such Deposit Account is required to be subject to a Deposit Account
Control Agreement pursuant hereto and, if such Deposit Account is not so
required to be subject to a Deposit Account Control Agreement, the reason for
such Deposit Account to be excluded from the Deposit Account Control Agreement
requirement. The Administrative Agent has a security interest in each such
Deposit Account (other than Excluded Accounts) which security interest is
perfected by Control.

 

5.     Covenants. Each Grantor covenants that, so long as any of the Secured
Obligations (other than (x) Hedging Agreements entered into with a Hedging Bank,
(y) Treasury Management Agreements entered into with Treasury Management
Banks, or (z) contingent indemnification obligations or contingent expense
reimbursement, indemnification, yield protection or tax gross-up obligations, in
each case for which no claim has been made) remains outstanding and until all of
the commitments relating thereto have been terminated, such Grantor shall:

 

Other Liens. Use commercially reasonable efforts to defend the Collateral
against Liens therein other than Permitted Liens.

 

[Reserved].

 

Change in Structure, Location or Type. Not, without providing ten days prior
written notice to the Administrative Agent (i) change its name or state of
formation or (ii) be party to a merger, consolidation or other change in
structure except as permitted by the Credit Agreement. In connection with any
such change, the applicable Grantor shall take all action reasonably
satisfactory to the Administrative Agent to maintain the perfection and priority
of the security interest of the Administrative Agent for the benefit of the
Secured Creditors in the Collateral, if applicable, and such Grantor agrees to
promptly provide the Administrative Agent with certified organizational
documents reflecting any of the changes described in the preceding sentence.

 

Perfection of Security Interest. Upon the reasonable request of the
Administrative Agent, execute and deliver to the Administrative Agent such
agreements, assignments or instruments and do all such other things as the
Administrative Agent may deem necessary, appropriate or convenient (i) to assure
to the Administrative Agent the effectiveness, perfection and priority of its
security interests in the Collateral hereunder, including (A) such instruments
as the Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest
in Copyrights for filing with the United States Copyright Office in the form of
Exhibit 5(d)(i) attached hereto, (C) with regard to Patents issued by the United
States Patent and Trademark Office, a Notice of Grant of Security Interest in
Patents for filing with the United States Patent and Trademark Office in the
form of Exhibit 5(d)(ii) attached hereto and (D) with regard to Trademarks
registered with the United States Patent and Trademark Office and all
applications for Trademarks filed with the United States Patent and Trademark
Office, a Notice of Grant of Security Interest in Trademarks for filing with the
United States Patent and Trademark Office in the form of Exhibit 5(d)(iii)
attached hereto, (ii) to consummate the transactions contemplated hereby and
(iii) to otherwise protect and assure the Administrative Agent of its rights and
interests hereunder. To that end, each Grantor authorizes the Administrative
Agent to file one or more financing statements (with collateral descriptions
broader, including without limitation “all assets” and/or “all personal
property” collateral descriptions, and/or less specific than the description of
the Collateral contained herein) disclosing the Administrative Agent’s security
interest in any or all of the Collateral of such Grantor without such Grantor’s
signature thereon, and further each Grantor also hereby irrevocably makes,
constitutes and appoints the Administrative Agent, its nominee or any other
Person whom the Administrative Agent may designate, as such Grantor’s
attorney-in-fact with full power and for the limited purpose to sign in the name
of such Grantor any such financing statements (including renewal statements),
amendments and supplements, notices or any similar documents that in the
Administrative Agent’s reasonable discretion would be necessary, appropriate or
convenient in order to perfect and maintain perfection of the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as the Secured Obligations (other than (x) Hedging
Agreements entered into with a Hedging Bank, (y) Treasury Management Agreements
entered into with Treasury Management Banks, or (z) contingent indemnification
obligations or contingent expense reimbursement, indemnification, yield
protection or tax gross-up obligations, in each case for which no claim has been
made) remain unpaid and until the commitments relating thereto shall have been
terminated. Each Grantor hereby agrees that a carbon, photographic or other
reproduction of this Security Agreement or any such financing statement is
sufficient for filing as a financing statement by the Administrative Agent
without notice thereof to such Grantor wherever the Administrative Agent may in
its sole discretion desire to file the same. In the event for any reason the law
of any jurisdiction other than New York becomes or is applicable to the
Collateral of any Grantor or any part thereof, or to any of the Secured
Obligations, such Grantor agrees to execute and deliver all such instruments and
to do all such other things as the Administrative Agent in its sole discretion
deems necessary, appropriate or convenient to preserve, protect and enforce the
security interests of the Administrative Agent under the law of such other
jurisdiction (and, if a Grantor shall fail to do so promptly upon the request of
the Administrative Agent, then the Administrative Agent may execute any and all
such requested documents on behalf of such Grantor pursuant to the power of
attorney granted hereinabove). If any Collateral is in the possession or control
of a Grantor’s agents and the Administrative Agent so requests, such Grantor
agrees to notify such agents in writing of the Administrative Agent’s security
interest therein and, if an Event of Default has occurred and is continuing and
the Administrative Agent so requests, instruct them to hold all such Collateral
for the account of the Administrative Agent for the benefit of the Secured
Creditors, subject to the Administrative Agent’s instructions. Each Grantor
agrees to mark its books and records to reflect the security interest of the
Administrative Agent in the Collateral. Notwithstanding any provision to the
contrary in this Agreement or any other Loan Document, the Grantors shall not be
required to obtain landlord waivers or consents with respect to any Collateral
located on any real property leased by any Grantor.

 

Control. Execute and deliver (and use commercially reasonable efforts to cause
third parties to execute and deliver) all agreements, assignments, instruments
or other documents as the Administrative Agent shall reasonably request for the
purpose of obtaining and maintaining control within the meaning of the UCC with
respect to any Collateral consisting of Deposit Accounts.

 

Collateral held by Warehouseman, Bailee, etc. If any Collateral is at any time
in the possession or control of a warehouseman, bailee (other than carriers
transporting Inventory and Equipment in the ordinary course of business), agent
or processor of such Grantor and is expected to remain in possession and control
of such third party, (i) notify the Administrative Agent of such possession or
control and (ii) after the occurrence and during the continuation of an Event of
Default, take such action as the Administrative Agent shall request, including
without limitation, (A) notify such Person of the Administrative Agent’s
security interest in such Collateral, (B) instruct such Person to hold all such
Collateral for the account of the Administrative Agent on behalf of the Secured
Creditors and subject to the Administrative Agent’s instructions and (C) obtain
an acknowledgment from such Person that it is holding such Collateral for the
benefit of the Administrative Agent.

 

Covenants Relating to Copyrights, Patents and Trademarks.

 

(i)     Not make any assignment or agreement in conflict with the security
interest in the material Copyrights of each Grantor hereunder (other than in
connection with a Permitted Lien or as otherwise permitted under the Credit
Agreement).

 

(ii)     Not make any assignment or agreement in conflict with the security
interest in the material Patents or Trademarks of each Grantor hereunder (other
than in connection with a Permitted Lien or as otherwise permitted under the
Credit Agreement).

 

Insurance. Such Grantor shall maintain insurance covering the Collateral in
accordance with Section 6.8 of the Credit Agreement.

 

Commercial Tort Claims.

 

(i)     Promptly notify the Administrative Agent in writing of the initiation of
any Commercial Tort Claim in excess of $1,000,000 before any Governmental
Authority by or in favor of such Grantor and grant to the Administrative Agent
in such writing a security interest therein and in the Proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent.

 

(ii)     Execute and deliver such statements, documents and notices and do and
cause to be done all such things as the Administrative Agent may deem necessary,
appropriate or convenient, or as are required by law, to create, perfect and
maintain the Administrative Agent’s security interest in any Commercial Tort
Claim in excess of $1,000,000.

 

6.     Advances by Secured Creditors. Upon the occurrence and during the
continuation of an Event of Default and upon notice from the Administrative
Agent, the Administrative Agent may, at its sole option and in its sole
discretion, upon prior notice to the Grantors, perform the following and in so
doing may expend such sums as the Administrative Agent may deem advisable in the
performance thereof: the payment of any insurance premiums, the payment of any
taxes, a payment to obtain a release of a Lien or potential Lien, expenditures
made in defending against any adverse claim and all other expenditures that the
Administrative Agent or the Secured Creditors may make for the protection of the
security hereof or may be compelled to make by operation of law. All such sums
and amounts so expended shall be repayable by the Grantors on a joint and
several basis (subject to Section 22 hereof) promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Interest
rate. No such performance of any covenant or agreement by the Administrative
Agent or the Secured Creditors on behalf of any Grantor, and no such advance or
expenditure therefor, shall relieve the Grantors of any default under the terms
of this Security Agreement, the other Loan Documents or any other documents
relating to the Secured Obligations. The Administrative Agent may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by a Grantor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.

 

7.     Remedies.

 

(a)     General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent shall have, in addition to
the rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by applicable law (including,
without limitation, levy of attachment and garnishment), the rights and remedies
of a secured party under the Uniform Commercial Code of the jurisdiction
applicable to the affected Collateral and, further, the Administrative Agent
may, with or without judicial process or the aid and assistance of others to the
extent permitted by applicable law, (i) without breach of the peace, enter on
any premises on which any of the Collateral may be located and, without
resistance or interference by the Grantors, take possession of the Collateral,
(ii) dispose of any Collateral on any such premises, (iii) require the Grantors
to assemble and make available to the Administrative Agent at the expense of the
Grantors any Collateral at any place and time designated by the Administrative
Agent that is reasonably convenient to both parties, (iv) remove any Collateral
from any such premises for the purpose of effecting sale or other disposition
thereof, and/or (v) without demand and without advertisement, notice, hearing or
process of law, all of which each of the Grantors hereby waives to the fullest
extent permitted by law, at any place and time or times, sell and deliver any or
all Collateral held by or for it at public or private sale, by one or more
contracts, in one or more parcels, for cash, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each of
the Grantors acknowledges that any private sale referenced above may be at
prices and on terms less favorable to the seller than the prices and terms that
might have been obtained at a public sale. In addition to all other sums due the
Administrative Agent and the Secured Creditors with respect to the Secured
Obligations, the Grantors shall pay the Administrative Agent and each of the
Secured Creditors all reasonable documented costs and expenses incurred by the
Administrative Agent or any such Secured Creditor, in enforcing its remedies
hereunder including, but not limited to, attorneys’ fees and court costs, in
obtaining or liquidating the Collateral, in enforcing payment of the Secured
Obligations, or in the prosecution or defense of any action or proceeding by or
against the Administrative Agent or the Secured Creditors or the Grantors
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the Debtor
Relief Laws. To the extent the rights of notice cannot be legally waived
hereunder, each Grantor agrees that any requirement of reasonable notice shall
be met if such notice is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of 11.1 of the Credit
Agreement at least ten Business Days before the time of sale or other event
giving rise to the requirement of such notice. The Administrative Agent shall
not be obligated to make any sale or other disposition of the Collateral
regardless of notice having been given. To the extent permitted by law, any
Secured Creditor may be a purchaser at any such sale. To the extent permitted by
applicable law, each of the Grantors hereby waives all of its rights of
redemption with respect to any such sale. Subject to the provisions of
applicable law, the Administrative Agent and the Secured Creditors may postpone
or cause the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by law, be made at the time and place to
which the sale was postponed, or the Administrative Agent may further postpone
such sale by announcement made at such time and place.

 

(b)     Remedies relating to Accounts. Upon the occurrence of an Event of
Default and during the continuation thereof, whether or not the Administrative
Agent has exercised any or all of its rights and remedies hereunder, (i) each
Grantor will promptly upon request of the Administrative Agent instruct all
account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Administrative Agent and (ii) the Administrative Agent
shall have the right to enforce any Grantor’s rights against its customers and
account debtors, and the Administrative Agent or its designee may notify (or
require any Grantor to notify) any Grantor’s customers and account debtors that
the Accounts of such Grantor have been assigned to the Administrative Agent or
of the Administrative Agent’s security interest therein, and may (either in its
own name or in the name of a Grantor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the Secured Creditors in the Accounts.
Each Grantor acknowledges and agrees that the Proceeds of its Accounts remitted
to or on behalf of the Administrative Agent in accordance with the provisions
hereof shall be solely for the Administrative Agent’s own convenience. The
Administrative Agent and the Secured Creditors shall have no liability or
responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance. Each Grantor hereby agrees to
indemnify the Administrative Agent and the Secured Creditors from and against
all liabilities, damages, losses, actions, claims, judgments, costs, expenses,
charges and attorneys’ fees suffered or incurred by the Administrative Agent or
the Secured Creditors (each, an “Indemnified Party”) because of the maintenance
of the foregoing arrangements except as relating to or arising out of the gross
negligence or willful misconduct of an Indemnified Party or its officers,
employees or agents. In the case of any investigation, litigation or other
proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Grantor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto.

 

(c)     Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right, pursuant to a judicial process or
without breach of the peace, to enter and remain upon the various premises of
the Grantors without cost or charge to the Administrative Agent, and use the
same, together with materials, supplies, books and records of the Grantors for
the purpose of collecting and liquidating the Collateral, or for preparing for
sale and conducting the sale of the Collateral, whether by foreclosure, auction
or otherwise. In addition, the Administrative Agent may remove Collateral, or
any part thereof, from such premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral.

 

(d)     Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the Secured Creditors to exercise any right, remedy or option under this
Security Agreement, any other Loan Document, any other documents relating to the
Secured Obligations, or as provided by law, or any delay by the Administrative
Agent or the Secured Creditors in exercising the same, shall not operate as a
waiver of any such right, remedy or option. No waiver hereunder shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated, which
in the case of the Administrative Agent or the Secured Creditors shall only be
granted as provided herein. To the extent permitted by applicable law, neither
the Administrative Agent, the Secured Creditors, nor any party acting as
attorney for the Administrative Agent or the Secured Creditors, shall be liable
hereunder for any acts or omissions or for any error of judgment or mistake of
fact or law other than their gross negligence or willful misconduct hereunder.
The rights and remedies of the Administrative Agent and the Secured Creditors
under this Security Agreement shall be cumulative and not exclusive of any other
right or remedy that the Administrative Agent or the Secured Creditors may have.

 

(e)     Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Creditors are legally entitled, the Grantors shall be
jointly and severally liable for the deficiency (subject to Section 22 hereof),
together with interest thereon at the Default Interest rate, together with the
costs of collection and attorneys’ fees and expenses. Any surplus remaining
after the full payment and satisfaction of the Secured Obligations shall be
returned to the Grantors or to whomsoever a court of competent jurisdiction
shall determine to be entitled thereto.

 

8.     Rights of the Administrative Agent.

 

(a)     Power of Attorney. Each Grantor hereby designates and appoints the
Administrative Agent, on behalf of the Secured Creditors, and each of its
designees or agents, as attorney-in-fact of such Grantor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

 

(i)     to demand, collect, settle, compromise and adjust, and give discharges
and releases concerning the Collateral, all as the Administrative Agent may deem
appropriate;

 

(ii)     to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

 

(iii)     to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
appropriate;

 

(iv)     to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

 

(v)     to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;

 

(vi)     to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

 

(vii)     to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

 

(viii)     to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services that have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;

 

(ix)     to adjust and settle claims under any insurance policy relating
thereto;

 

(x)     to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;

 

(xi)     to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate; and

 

(xii)     to do and perform all such other acts and things as the Administrative
Agent may deem appropriate or convenient in connection with the Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations (other than (x)
Hedging Agreements entered into with a Hedging Bank, (y) Treasury Management
Agreements entered into with Treasury Management Banks, or (z) contingent
indemnification obligations or contingent expense reimbursement,
indemnification, yield protection or tax gross-up obligations, in each case for
which no claim has been made) shall remain outstanding and until all of the
commitments relating thereto shall have been terminated. The Administrative
Agent shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Security Agreement, and shall not be liable for any
failure to do so or any delay in doing so. The Administrative Agent shall not be
liable for any act or omission or for any error of judgment or any mistake of
fact or law in its individual capacity or its capacity as attorney-in-fact
except acts or omissions resulting from its gross negligence or willful
misconduct. This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Collateral.

 

(b)     The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder and to account for all proceeds thereof, the
Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Grantors. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral. In the event of a public or private sale of Collateral pursuant to
Section 7 hereof, the Administrative Agent shall have no obligation to clean,
repair or otherwise prepare the Collateral for sale.

 

(c)     Release of Collateral. To the extent permitted by and in accordance with
the Credit Agreement, the Administrative Agent may release any of the Collateral
from the liens created pursuant to this Security Agreement or may substitute any
of the Collateral for other Collateral without altering, varying or diminishing
in any way the force, effect, lien, pledge or security interest of this Security
Agreement as to any Collateral not expressly released or substituted, and this
Security Agreement shall continue as a lien on all Collateral not expressly
released or substituted. Notwithstanding the foregoing, the Administrative Agent
may release any Lien on any Collateral granted to or held by the Administrative
Agent under this Security Agreement (i) upon the termination of the Security
Agreement in accordance with the terms hereof, (ii) that is transferred or to be
transferred (other than a transfer to another Grantor) as part of or in
connection with any transfer or other disposition permitted under the Loan
Documents, or (iii) as approved in accordance with the Credit Agreement.

 

9.     Application of Proceeds. After the occurrence of an Event of Default, any
payments hereunder and any proceeds of the Collateral, when received by the
Administrative Agent or any of the Secured Creditors in cash or its equivalent,
will be applied in reduction of the Secured Obligations in the order set forth
in Section 9.2 of the Credit Agreement, and each Grantor irrevocably waives the
right to direct the application of such payments and proceeds and acknowledges
and agrees that the Administrative Agent shall have the continuing and exclusive
right to apply and reapply any and all such payments and proceeds in the
Administrative Agent’s sole discretion, notwithstanding any entry to the
contrary upon its books and records.

 

10.     Continuing Agreement.

 

(a)     This Security Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Secured
Obligations (other than (x) Hedging Agreements entered into with a Hedging Bank,
(y) Treasury Management Agreements entered into with Treasury Management
Banks, or (z) contingent indemnification obligations or contingent expense
reimbursement, indemnification, yield protection or tax gross-up obligations, in
each case for which no claim has been made) remains outstanding and until all of
the commitments relating thereto have been terminated. Upon payment or other
satisfaction of all Secured Obligations (other than (x) Hedging Agreements
entered into with a Hedging Bank, (y) Treasury Management Agreements entered
into with Treasury Management Banks, or (z) contingent indemnification
obligations or contingent expense reimbursement, indemnification, yield
protection or tax gross-up obligations, in each case for which no claim has been
made) and termination of all commitments relating thereto, this Security
Agreement shall be automatically terminated and the Administrative Agent shall,
upon the request and at the expense of the Grantors, forthwith release all of
its liens and security interests hereunder, shall return all certificates or
instruments pledged hereunder and shall execute and deliver all UCC termination
statements and/or other documents reasonably requested by the Grantors
evidencing such termination. Notwithstanding the foregoing, all releases and
indemnities provided hereunder shall survive termination of this Security
Agreement.

 

(b)     This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Secured Creditor as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Secured Obligations is rescinded or
must be restored or returned, all costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by the
Administrative Agent or any Secured Creditor in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

 

11.     Amendments and Waivers. This Security Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.2 of the Credit Agreement.

 

12.     Successors in Interest. This Security Agreement shall create a
continuing security interest in the Collateral and shall be binding upon each
Grantor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Creditors hereunder, to
the benefit of the Administrative Agent and the Secured Creditors and their
successors and permitted assigns; provided, however, that, except as provided in
the Credit Agreement, none of the Grantors may assign its rights or delegate its
duties hereunder without the prior written consent of the requisite Lenders
under the Credit Agreement. To the fullest extent permitted by law, each Grantor
hereby releases the Administrative Agent and each Secured Creditor, and their
respective successors and assigns, from any liability for any act or omission
relating to this Security Agreement or the Collateral, except for any liability
arising from the gross negligence or willful misconduct of the Administrative
Agent or such holder, or their respective Related Parties.

 

13.     Notices. All notices required or permitted to be given under this
Security Agreement shall be given as provided in Section 11.1 of the Credit
Agreement.

 

14.     Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart.

 

15.     Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Security Agreement.

 

16.     Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.
The terms of Sections 11.5 and 11.6 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

 

17.     Severability. If any provision of this Security Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

18.     Entirety. This Security Agreement, the other Loan Documents and the
other documents relating to the Secured Obligations represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 

19.     Survival. All representations and warranties of the Grantors hereunder
shall survive the execution and delivery of this Security Agreement, the other
Loan Documents and the other documents relating to the Secured Obligations, the
delivery of the Revolving Credit Notes and the extension of credit thereunder or
in connection therewith.

 

20.     Other Security. To the extent that any of the Secured Obligations are
now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by a Grantor), or by a
guarantee, endorsement or property of any other Person, then to the maximum
extent permitted by applicable law the Administrative Agent shall have the right
to proceed against such other property, guarantee or endorsement upon the
occurrence and during the continuance of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
Secured Creditors under this Security Agreement, under any of the other Loan
Documents or under any other document relating to the Secured Obligations.

 

21.     Joint and Several Obligations of Grantors.

 

(a)     Each of the Grantors is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the Secured
Creditors, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.

 

(b)     Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Grantors with respect to the payment and
performance of all of the Secured Obligations arising under this Security
Agreement, the other Loan Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Grantors without preferences or distinction among them.

 

(c)     Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the other documents relating to the Secured Obligations
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under Debtor Relief Laws or any
comparable provisions of any applicable state law.

 

22.     Joinder. At any time after the date of this Security Agreement, one or
more additional Persons may become party hereto by executing and delivering to
the Administrative Agent a Joinder Agreement. Immediately upon such execution
and delivery of such Joinder Agreement (and without any further action), each
such additional Person will become a party to this Security Agreement as a
“Grantor” and have all of the rights and obligations of a Grantor hereunder, and
this Security Agreement and the Schedules hereto shall be deemed amended by such
Joinder Agreement. The execution and delivery of such Joinder Agreement shall
not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

 

[Signature Pages Follow]

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS:

RUBY TUESDAY, INC.
RT AIRPORT, INC.
RT DENVER, INC.
RT DISTRIBUTING, LLC
RT FINANCE, INC.
RT FLORIDA EQUITY, LLC
RT FRANCHISE ACQUISITION, LLC
RT JONESBORO CLUB
RT KENTUCKY RESTAURANT HOLDINGS, LLC
RT LAS VEGAS FRANCHISE, LLC
RT LOUISVILLE FRANCHISE, LLC
RT LOUISVILLE, INC.
RT MCGHEE TYSON, LLC
RT MINNEAPOLIS FRANCHISE, LLC
RT MINNEAPOLIS HOLDINGS, LLC
RT NEW HAMPSHIRE RESTAURANT HOLDINGS, LLC
RT NEW YORK FRANCHISE, LLC
RT OMAHA HOLDINGS, LLC
RT ONE PERCENT HOLDINGS, INC.
RT ONE PERCENT HOLDINGS, LLC
RT ORLANDO, INC.
RT PORTLAND FRANCHISE, LLC
RT RESTAURANT SERVICES, LLC
RT SOUTH FLORIDA, INC.
RT SOUTHWEST FRANCHISE, LLC
RT TAMPA, INC.
RT WEST PALM BEACH, INC.
RTBD, INC.
RTGC, LLC
RTT TEXAS, INC.
RTTA, LP
RTTT, LLC
RUBY TUESDAY GC CARDS, INC.
RUBY TUESDAY OF BRYANT, INC.
RUBY TUESDAY OF RUSSELLVILLE, INC.
RUBY TUESDAY, LLC1

      By:  /s/ Rhonda Parish   Name: Rhonday Parish   Title:   Authorized
Signatory

 

 

--------------------------------------------------------------------------------

 

 

 

RT FL GIFT CARDS, INC.

          By:  /s/  James Vitrano  

Name: James Vitrano

 

Title:   Authorized Signatory

 

 

--------------------------------------------------------------------------------

 

 

Accepted and agreed to as of the date first above written.

 

 

  UBS AG, STAMFORD BRANCH,
as Administrative Agent          

By:   /s/ Houssem Daly 

  Name: Houssem Daly
Title:   Associate Director           By:   /s/ Craig Pearson   Name: Craig
Pearson
Title:   Associate Director

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2(d)

 

COMMERCIAL TORT CLAIMS

 

●     ●In re Payment Card Interchange Fee and Merchant Discount Antitrust
Litigation (E.D.N.Y. No. 05-MD-01729). Ruby Tuesday, Inc. seeks damages in the
amount of approximately $8,000,000 as a member of a class of plaintiffs alleging
overcharges related to credit card interchange fees. The final settlement in the
amount of $7.2 billion has been approved in the Eastern District of New York and
the settlement is currently pending on appeal in the Court of Appeals for the
Second Circuit. Receipt of any amount by the Ruby Tuesday, Inc. is dependent
upon the approval of the settlement by the Second Circuit as well as the Ruby
Tuesday, Inc.’s pro rata share of the total settlement amount.

 

●

●In re: Polyurethane Foam Antitrust Litigation (N.D.OH No. 1:10-md-02196). Ruby
Tuesday, Inc. seeks damages as a member of a class of plaintiffs alleging that
manufacturers of polyurethane foam and polyurethane products colluded to fix
prices. The final settlement in the amount of $151 million has been approved in
the Northern District of Ohio and final appeal was dismissed. Receipt of any
amount by the Ruby Tuesday, Inc. is dependent upon Ruby Tuesday, Inc.’s pro rata
share of the total settlement amount.

 

●

●In re Cathode Ray Tube (CRT) Antitrust Litigation (MDL No 1917, N.D.Cal No.
3:07-cv-05944). Ruby Tuesday, Inc. seeks damages as a member of a class of
plaintiffs alleging that manufacturers of Cathode Ray Tubes fixed the prices of
the Cathode Ray Tubes. Eight settlements in the amount of $576.75 million have
been approved in the Northern District of California. Receipt of any amount by
the Ruby Tuesday, Inc. is dependent upon Ruby Tuesday, Inc.’s pro rata share of
the total settlement amount.

 

SCHEDULE 4(a)(i)

 

LEGAL NAME; STATE OF FORMATION; TAXPAYER IDENTIFICATION NUMBER;
ORGANIZATIONAL IDENTIFICATION NUMBER

 

Grantor

State of Formation

Federal Taxpayer Identification Number

Organizational Identification Number

Ruby Tuesday, Inc.

Georgia

63-0475239

K603038

RTBD, Inc.

Delaware

46-0486505

3526052

RT Finance, Inc.

Delaware

20-1187242

3803064

Ruby Tuesday GC Cards, Inc.

Colorado

20-8654931

20061521180

RT New York Franchise, LLC

Delaware

63-1231154

3076062

RT Southwest Franchise, LLC

Delaware

63-1189715

2828413

RT Franchise Acquisition, LLC

Delaware

62-1811438

3185630

RT Kentucky Restaurant Holdings, LLC

Delaware

72-1527435

3526056

RT Florida Equity, LLC

Delaware

20-1187159

3803063

RTGC, LLC

Colorado

82-0550770

20021165715

Ruby Tuesday, LLC

Delaware

62-1821391

3234078

RT Las Vegas Franchise, LLC

Delaware

63-1214969

2960934

RT Airport, Inc.

Delaware

62-1793509

3090041

RT Louisville Franchise, LLC

Delaware

72-1377151

2768759

RT McGhee-Tyson, LLC

Delaware

62-1793508

3089659

RT One Percent Holdings, Inc.

Delaware

62-1852817

3362096

RT One Percent Holdings, LLC

Delaware

62-1856689

3397757

RT Minneapolis Holdings, LLC

Delaware

62-1857189

3397085

RT Omaha Holdings, LLC

Delaware

74-3028647

3492566

RT Denver, Inc.

Georgia

63-1192623

K745041

RT Louisville, Inc.

Georgia

72-1381527

K723008

RT Orlando, Inc.

Georgia

62-1697231

K721492

RT South Florida, Inc.

Georgia

62-1697232

K721420

RT Tampa, Inc.

Georgia

72-1380574

K721495

RT West Palm Beach, Inc.

Georgia

63-1196980

K745037

RT New Hampshire Restaurant Holdings, LLC

Delaware

72-1527438

3526058

RT Restaurant Services, LLC

Delaware

20-1187283

3798938

RTTA, LP

Texas

20-2560035

800460276

RT Distributing, LLC

Tennessee

20-5696096

000532083

RTTT, LLC

Texas

20-5389194

800694161

RTT Texas, Inc.

Texas

20-5382461

800694157

RT Jonesboro Club

Arkansas

62-1852726

100195279

Ruby Tuesday of Russellville, Inc.

Arkansas

26-2721601

800088273

Ruby Tuesday of Bryant, Inc.

Arkansas

26-4146703

800088275

RT FL Gift Cards, Inc.

Florida

82-1582189

P17000042314

 

SCHEDULE 4(a)(iii)

 

CHANGES IN STRUCTURE; OTHER NAMES USED ON FEDERAL INCOME TAX RETURNS

 

RT Jonesboro Club has an alternative name of RT Jonesboro Club, Inc. on federal
income tax returns

SCHEDULE 4(a)(iv)

 

TRANSACTIONS OTHER THAN IN THE ORDINARY COURSE OF BUSINESS

 

None.

SCHEDULE 4(e)

 

INTELLECTUAL PROPERTY

 

Trademarks

 

Grantor

Mark

Registration Number

Registration Date

RTBD, Inc.

FRESH TASTE. FRESH PLACE.

3970360

05/31/11

RTBD, Inc.

RUBY T

3496050

09/02/08

RTBD, Inc.

RUBY MINIS

3492660

08/26/08

RTBD, Inc.

WOK HAY

3248303

05/29/07

RTBD, Inc.

RUBY TUESDAY’S SMART EATING

2906632

11/30/04

RTBD, Inc.

RUBY TUESDAY SIMPLE FRESH AMERICAN DINING

4021117

09/06/11

RTBD, Inc.

RUBYTUEGO

3409948

04/08/08

RTBD, Inc.

TALLCAKE

2074191

06/24/97

RTBD, Inc.

RUBY TUESDAY

1879012

02/14/95

RTBD, Inc.

RUBY TUESDAY

1110690

01/02/79

RTBD, Inc.

RUBY TUESDAY

1879012

11/15/72

RTBD, Inc.

COLOSSAL BURGER

4926344

03/29/16

 

 

Trademark Applications

 

Grantor

Title

Application Number

Application Date

RTBD, Inc.

R TIME RUBY TUESDAY

Application No. 87250918

(Pending ITU)

11/29/2016

RTBD, Inc.

R TIME

Application No. 87258474

(Pending ITU)

12/06/2016

RTBD, Inc.

RUBY RELAXER

Application No. 87198238

10/10/2016

 

 

 

Copyrights

 

Grantor

Title

Registration Number

Registration Date

Ruby Tuesday, Inc.

SIMPLY FRESH

TX7476591

12/12/11

 

Patents

 

None.

SCHEDULE 4(g)

 

CHIEF EXECUTIVE OFFICES

 

Ruby Tuesday, Inc.
333 East Broadway Avenue
Maryville, TN 37804
Attention: Chief Financial Officer
Telecopy: 865-379-6817

 

 

 

SCHEDULE 4(i)

 

Deposit Accounts

 

Owner

Type Of Account

Bank

Subject to control agreement?
[Yes/No]

Reason for Exclusion from Control Requirement

Ruby Tuesday, Inc.

DDA

Bank of America

Yes

N/A

Ruby Tuesday, Inc.

DDA

Fifth Third

Yes

N/A

Ruby Tuesday, Inc.

DDA

Regions

Yes

N/A

RTBD, Inc.

DDA

Regions

Yes

N/A

Ruby Tuesday, Inc.

DDA

Regions

Yes

N/A

RTTA Texas, Inc.

DDA

Regions

Yes

N/A

Ruby Tuesday, Inc.

DDA

1st National Bank

Yes

N/A

Ruby Tuesday, Inc.

DDA

Chemung Canal

Yes

N/A

Ruby Tuesday, Inc.

DDA

Century National

Yes

N/A

Ruby Tuesday, Inc.

DDA

First Commonwealth

Yes

N/A

Ruby Tuesday, Inc.

DDA

PNC

Yes

N/A

Ruby Tuesday, Inc.

DDA

US Bank

Yes

N/A

Ruby Tuesday, Inc.

DDA

South Carolina

Yes

N/A

Ruby Tuesday, Inc.

DDA

Wells Fargo

Yes

N/A

RTBD, Inc.

DDA

Wells Fargo

Yes

N/A

Ruby Tuesday of Russellville, Inc.

DDA

Wells Fargo

Yes

N/A

RT Jonesboro Club

DDA

Wells Fargo

Yes

N/A

Ruby Tuesday, Inc.

DDA

Wells Fargo

Yes

N/A

Ruby Tuesday, Inc.

DDA

Wells Fargo

Yes

N/A

Ruby Tuesday, Inc.

DDA

Wells Fargo

Yes

N/A

Ruby Tuesday, Inc.

DDA

Wells Fargo

Yes

N/A

Ruby Tuesday, Inc.

DDA

Wells Fargo

Yes

N/A

Ruby Tuesday, Inc.

DDA

Wells Fargo

Yes

N/A

Ruby Tuesday, Inc.

DDA

Wells Fargo

Yes

N/A

Ruby Tuesday, Inc.

DDA

Wells Fargo

Yes

N/A

Ruby Tuesday, Inc.

DDA

Wells Fargo

Yes

N/A

Ruby Tuesday of Bryant, Inc.

DDA

Wells Fargo

Yes

N/A

Ruby Tuesday, Inc.

DDA

Wells Fargo

Yes

N/A

 

EXHIBIT 5(d)(i)

 

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

 

United States Copyright Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of May 26,
2017 (as the same may be amended, modified, restated or supplemented from time
to time, the “Security Agreement”) by and among the Grantors from time to time
party thereto (each an “Grantor” and collectively, the “Grantors”) and UBS AG,
Stamford Branch, as Administrative Agent (the “Administrative Agent”) for the
Secured Creditors referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, the copyrights and
copyright applications shown on Schedule 1 attached hereto to the Administrative
Agent for the ratable benefit of the Secured Creditors. The Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the continuing security interest in and continuing lien
referenced hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Creditors, hereby acknowledge and agree that the security interest in the
copyrights and copyright applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as a present assignment of title to
any copyright or copyright application.

 

 

Very truly yours,

 

 

 

 

 

        [Grantor]        

 

 

 

 

 

By:

 

 

 

 

Name:
Title:

 

       

 

[Address]

 

 

 

--------------------------------------------------------------------------------

 

 

 

Acknowledged and Accepted:

 

 

UBS AG, STAMFORD BRANCH,
as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

          [Address]  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 5(d)(ii)

 

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of May 26,
2017 (as the same may be amended, modified, restated or supplemented from time
to time, the “Security Agreement”) by and among the Grantors from time to time
party thereto (each an “Grantor” and collectively, the “Grantors”) and UBS AG,
Stamford Branch, as Administrative Agent (the “Administrative Agent”) for the
Secured Creditors referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, the patents and patent
applications set forth on Schedule 1 attached hereto to the Administrative Agent
for the ratable benefit of the Secured Creditors. The Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the continuing security interest in and continuing lien
referenced hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Creditors, hereby acknowledge and agree that the security interest in the
patents and patent applications set forth on Schedule 1 attached hereto (i) may
only be terminated in accordance with the terms of the Security Agreement and
(ii) is not to be construed as a present assignment of title to any patent or
patent application.

 

 

 

Very truly yours,

 

              [Grantor]  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:
Title:

 

 

 

 

 

  [Address]  

 

 

--------------------------------------------------------------------------------

 

 

Acknowledged and Accepted:

 

 

        UBS AG, STAMFORD BRANCH,
as Administrative Agent        

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Name:
Title:

 

 

 

 

 

  [Address]  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 5(d)(iii)

 

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security Agreement dated as of May 26,
2017 (as the same may be amended, modified, restated or supplemented from time
to time, the “Security Agreement”) by and among the Grantors from time to time
party thereto (each an “Grantor” and collectively, the “Grantors”) and UBS AG,
Stamford Branch, as Administrative Agent (the “Administrative Agent”) for the
Secured Creditors referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, the trademarks and
trademark applications set forth on Schedule 1 attached hereto to the
Administrative Agent for the ratable benefit of the Secured Creditors. The
Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the continuing security interest in and
continuing lien referenced hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

 

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Creditors, hereby acknowledge and agree that the security interest in the
trademarks and trademark applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as a present assignment of title to
any trademark or trademark application.

 

 

Very truly yours,

 

              [Grantor]  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:
Title: 

 

 

 

 

 

  [Address]  

 

 

--------------------------------------------------------------------------------

 

 

 

Acknowledged and Accepted:

 

 

UBS AG, STAMFORD BRANCH,
as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:
Title:

 

 

 

 

 

  [Address]  

 

 

--------------------------------------------------------------------------------

1 To be replaced in the execution version.